DETAILED ACTION
Claim Objections
Claim 12 is objected to because of the following informalities:  A “:” should follow “comprising” in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "said lifting members (42)" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear from the claim what a lifting member is or what its function is.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anagnostopoulos (2012/0103460) in view of Nussbaumer et al. (EP 2149410).  Anagnostopoulos discloses a machine to supply longitudinal wires (1) comprising a first feeder (14,29) to feed longitudinal wires (1) and a positioning unit (2) configured to receive the wires (1) from the first feeder and keeping the wires parallel to a first direction (in line with the first feeder; Fig. 1A) and distanced from each other ([0033], lines 4-6) on a support plane and comprising at least one positioning device (8) configured to move the wires in a second direction (down arrow; Fig. 1A) which is orthogonal to the first direction ([0034], lines 5-8). A plurality of gripping members (13) are configured to remove at least one of the wires from the positioning unit ([0035], lines 1-3) and transfer the wires (1) in a respective direction of feed (right arrow; Fig. 1A). Anagnostopoulos discloses a preparation zone (top left; Fig. 1A) of the positioning unit (2) which is located to receive wires from the first feeder (14,29) and a delivery zone (bottom left; Fig. 1A) wherein a plurality of wires (1) are positioned in a pattern (number and spacing) to allow the gripping members (13) to move the wires (1) to the welding unit. The preparation zone and the delivery zone are in a direction parallel to the second direction (down arrow; Fig. 1A) and the preparation zone and delivery zone width are equal.  Anagnostopoulos does not disclose that the gripping members are lifting members which move vertically.  Nussbaumer teaches a positioning and gripping unit (6) with lifting members (7) which remove longitudinal rods (3) from a transport device (3) having a support plane (10; Fig. 4a) and lifting them (removing them vertically [0009]) wherein the positioning device is lowered from above ([0010], lines 86-87).  It would have been obvious to the skilled artisan prior the effective filing date of the .
Allowable Subject Matter
Claims 1-11 and 13-16 are allowed.  The prior art of record does not disclose that the longitudinal wires (13) are disposed parallel to a first direction (D1) and distanced according to a pre-set pattern on a support plane (46) defined by at least one positioning device (45), and wherein said at least one positioning device (45) is configured to move said longitudinal wires (13) keeping them parallel and distanced from each other in a direction of movement (D2) orthogonal to said first direction (D1), said positioning device (45) comprising a plurality of housing seatings (34) configured to receive at least one of said longitudinal wires (13), wherein said positioning unit (31) further comprises lifting members (42) having a support plane with a flat shape which are able to lift the longitudinal wires (13) above the support plane (46), and remove the longitudinal wires (13) from the housing seatings (34).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725